Filed 10/22/20 P. v. Muro CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D076118

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. SCE383359)

 ANTONIO MURO,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Herbert J. Exarhos, Judge. Remanded with directions to amend abstract of
judgment, and in all other respects affirmed.
          David W. Beaudreau, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Michael
Pulos and Nora S. Weyl, Deputy Attorneys General, for Plaintiff and
Respondent.
      A jury found Antonio Muro guilty of one count of first degree murder

(Pen. Code, § 187, subd. (a)),1 with a further finding that he personally used
a deadly or dangerous weapon (a knife) (§ 12022, subd. (b)(1)). Muro
admitted two prison priors. (Former § 667.5, subd. (b).) The trial court
sentenced Muro to prison for an indeterminate term of 25 years to life, plus
one year for the weapon enhancement. At the sentencing hearing the trial
court stated that the two one-year enhancements based on Muro’s prison
priors would be “stricken and/or stayed.” The abstract of judgment indicated
that the enhancements were stayed.
      Muro contends that (1) defense counsel provided ineffective assistance
by failing to request that the jury be instructed with CALCRIM No. 522,
which states that provocation may reduce first degree murder to second
degree murder; and (2) due to a change in the law after Muro was sentenced,
he is no longer eligible for the imposition of the two one-year enhancements
based on his prison priors (§ 667.5, subd. (b)).
      With respect to the first issue, we conclude that Muro has not met his
burden to establish that defense counsel was ineffective. With respect to the
second issue, the parties agree, and we concur, that because section 667.5,
subdivision (b) has been amended, Muro is not eligible for the two one-year
enhancements based on his prison priors. Accordingly, we direct the trial
court to amend the abstract of judgment to strike the two one-year
enhancements. In all other respects, the judgment is affirmed.




1    Unless otherwise indicated, all further statutory references are to the
Penal Code.
                                        2
                                       I.
              FACTUAL AND PROCEDURAL BACKGROUND
      At approximately 2:00 p.m., on July 28, 2018, Muro walked up to 25-
year-old David Twofeathers Durbin, who was standing in front of a 7-Eleven
store in El Cajon, looking down at his cell phone. Muro raised a knife and
stabbed Durbin in the chest, penetrating his heart and killing him. Muro
said, “Remember this, mother fucker, remember this,” and then walked away.
      Muro and Durbin had encountered one another only once before, a few
days earlier, when Muro was spending time with J.C., Durbin’s long-time

girlfriend.2 Durbin and J.C. were homeless, and Durbin was living in a
drainage canal near a commercial area in El Cajon. Both were addicted to
heroin. Muro regularly used marijuana and methamphetamine, and he lived
either at a friend’s house, someone else’s trailer, or in his car. Approximately
a week before the stabbing, J.C. and Muro had spent the evening together,
using drugs. J.C. told Muro that Durbin had, in the past, inflicted domestic
violence on her and, according to Muro, described Durbin as her ex-boyfriend.
      At the end of their evening together, Muro drove J.C. to the
neighborhood near the drainage canal. J.C. saw Durbin walking with what
she believed was the duffel bag in which she kept her clothing. J.C. got out of
Muro’s car and approached Durbin. J.C. grabbed onto her bag and asked
Durbin to hand it over. According to J.C., Durbin said, “Let go of the bag, or
else I am going to sock you.” Seeing the interaction between J.C. and Durbin,
Muro got out of his car, approached Durbin, and punched him in the face
three times. Durbin made a comment about having eaten the punches,
meaning that they didn’t faze him, and walked away toward the drainage
canal with J.C.’s bag.


2     We refer to witnesses by their initials to protect their privacy.
                                        3
         Once in the drainage canal, Durbin told two friends about the incident,
and all three of them went back to the area where it occurred. Muro and J.C.
also returned to the area because, according to Muro, J.C. insisted on trying
to retrieve her bag. At some point, J.C. got out of Muro’s car. Then, an
altercation between Muro and Durbin took place, in which Muro drove his car
toward Durbin a few times, and Durbin threw wrenches and a heavy bolt
cutter tool toward Muro’s car. During the incident, Durbin yelled at Muro to
get out of the car. According to Muro, Durbin said, “What’s up now, mother
fucker, you don’t know who you’re messing with.” By the end of the incident,
Muro’s front windshield and one rear window had been shattered.
Eventually, Muro drove away without J.C. According to Muro, for the next
few days he was afraid that Durbin or his friends would find and attack him.
         Muro and J.C. met two or three days later and spent time together.
J.C. stayed overnight with Muro. Muro and J.C. talked about the earlier
incident between Muro and Durbin. According to J.C., she told Muro that
Durbin had returned her bag, that Muro had been out of line toward Durbin,
and that Muro should leave Durbin alone. Muro felt like J.C. was taking
Durbin’s side regarding the incident. J.C. testified that during the
conversation Muro told her that Durbin “was lucky that he punched him
because [Muro] normally stabs people.” After spending time with J.C. the
second time, Muro eventually dropped her off in the area near the drainage
canal.
         One of Muro’s friends, C.R., works at a laundromat near the drainage
canal and knows Durbin and J.C. According to Muro’s testimony, C.R. told
him one or two days before the stabbing that he had heard about the incident
between Durbin and Muro from several people. As Muro recounted what
C.R. told him, Durbin was asking about Muro’s whereabouts, and Durbin or


                                         4
someone else stated that if Muro is seen in the area, he had better watch his
back. C.R.’s statements caused Muro to continue to worry about being
attacked.
      According to certain evidence at trial, Muro came to C.R.’s house on the
morning of the stabbing and asked C.R. to accompany him to “get” Durbin,

which C.R. interpreted as referring to a fistfight.3 C.R. declined to do so and
told Muro that J.C. “wasn’t worth it.” Muro denied he ever asked C.R. to help
him “get” Durbin.
      At trial, Muro testified that on the day of the stabbing, he went to a
neighborhood in El Cajon, not far from the drainage canal, to spend time at
C.R.’s house. Instead, Muro encountered a different friend, identified only as
“Perro,” who also lives in the area. According to Muro, he smoked marijuana
with Perro. Then, with Perro driving Muro’s car, they went to eat at a taco
shop that is very close to the drainage canal. While approaching the taco
shop, Muro saw Durbin walking down the street, and Muro decided to
confront Durbin to try to get Durbin to leave him alone. Video from security
cameras captured the rest of the incident.
      Perro parked the car, and Muro got out and walked toward Durbin,
who had stopped near a sidewalk in front of a 7-Eleven store with a friend
standing near him. According to Durbin’s friend, he and Durbin were
walking to the 7-Eleven to get drinks and snacks. Durbin was looking down
at his cell phone and did not see Muro approach. Without saying anything,
Muro raised a knife and plunged it into the left side of Durbin’s chest.
Durbin’s friend, who was also looking at his phone, heard a thud, looked up,



3     C.R. told a detective that the conversation with Muro took place on the
morning of the stabbing. During his trial testimony, C.R. was less clear
about the timing of the conversation.
                                       5
and saw a six-inch long hunting knife being pulled out of Durbin’s chest.
Muro stepped back and stated, “Remember this, mother fucker, remember
this,” while looking at Durbin. Muro then walked away, got into the car with
Perro, and left.
      Paramedics arrived and transported Durbin to the hospital, where he
was pronounced dead less than an hour after the stabbing. An autopsy
revealed a stab wound to Durbin’s left chest that was four to five inches long
and went through Durbin’s heart and into his lung.
      Muro was charged with first degree murder (§ 187, subd. (a)), with the
further allegation that he personally used a deadly and dangerous weapon (a
knife) (§ 12022, subd. (b)(1)). It was also alleged that Muro incurred two
prison priors. (Former § 667.5, subd. (b).)
      At trial, Muro testified and admitted to stabbing Durbin. According to
Muro, he was not looking for Durbin on the day of the stabbing, but only
happened to see him on the way to the taco shop and decided to confront
Durbin because he wanted to do something about his fear of being attacked.
Muro testified that when he got out of the car, he was thinking that he was
“probably going to go punch this guy.” As Muro explained his state of mind,
“I want to go confront him about being all up in my business and making me
feel like I'm going to get—I wanted it to stop. I'm terrorized. I'm scared. I'm
afraid. I'm shocked that—of what he did, and it's still kind of fresh in my
mind. It's been on my mind. I haven't been able to sleep, and it's really a
situation that I wanted to stop because it's really, really troublesome to me.
And I'm—I want to pretty much, like, defend myself like in a way where—
where you're not going to be stepping all over me, and you're not going to
keep traumatizing me and leaving this impression on my mind that you're
going to get me.” Muro felt it was necessary to confront Durbin because “he


                                       6
was going to do . . . some kind of violence towards me.” As Muro explained, “I
decided to go put an end to this—this feeling that I had. I didn’t want to feel
terrified anymore. I wanted to defend myself.”
      Muro testified that while he was walking toward Durbin, he started to
get scared and panicked about whether Durbin had a weapon. Therefore,
according to Muro, he wanted to have something to protect himself, and as he

got near Durbin he took out a pocket knife that he always carries with him.4
As Muro testified, “I started having the thought in my head, like, ‘well, what
if he has something on him?’ And now I'm starting to get more scared and
more panicked about the situation as I'm heading towards him, and I'm
pretty fearful. So at that moment, I think I started to feel and see if I had
something to—to protect myself with in case—in case he had something or
anything of that sort.” Muro explained that although he understood he was
not in actual immediate physical danger from Durbin, “in my mind, the
second this guy looks at me and gets a chance, I’m going to get it.”
      According to Muro, he then took a wild swing at Durbin with the knife,
not aiming at anything. Muro explained, “As I'm walking towards him, then
I'm getting scared, like, man, I don't know. I'm right there with [Durbin],
and I just take a wild swing, like, I don't know, just randomly. I wasn't
aiming at anything. I was just swinging it at him.” Muro felt a connection
with Durbin’s body and then pulled out the knife. He did not think that he
had killed Durbin and did not want Durbin dead. Moreover, Muro claimed




4     The prosecutor argued at trial that the security video from the incident
shows Muro walking up to Durbin with a knife at the ready long before he
reached Durbin. Defense counsel argued that in viewing the security camera
video, it is not clear when Muro took out the knife, and he pointed out that
Muro claimed he took out the knife only shortly before reaching Durbin.
                                       7
that although he was not aiming for Durbin’s chest, he also did not
understand that someone could die from getting stabbed in the chest.
        The jury convicted Muro of first degree murder and made a true finding
on the weapon enhancement. Muro admitted two prison priors. (Former
§ 667.5, subd. (b).) The trial court imposed an indeterminate prison term of
25 years to life, plus a one-year term for the weapon enhancement. The trial
court also imposed and stayed two one-year prison terms based on Muro’s

prison priors.5
                                       II.
                                 DISCUSSION
A.      Muro’s Contention That Defense Counsel Was Ineffective for Failing to
        Request That the Jury Be Instructed with CALCRIM No. 522

        We first address Muro’s contention that defense counsel offered
ineffective assistance of counsel because he failed to request that the jury be
instructed with CALCRIM No. 522, which would have informed the jury that
provocation may reduce first degree murder to second degree murder.
             1.    Applicable Background
        To assess Muro’s argument, we first review some of the background of
how the jury was instructed and how defense counsel chose to defend the
case.
        “First degree murder is an unlawful killing with malice aforethought,
premeditation, and deliberation. [Citation.] Malice may be express (intent to


5     At the sentencing hearing, the trial court stated that “the two prison
priors are . . . stricken and/or stayed” because “the two prison priors are not
necessary to add to this rather long term.” The sentencing minute order
incorrectly states that each of the one-year terms for the prison priors were
“stayed per [Penal Code section] 654.” The abstract of judgment states that
the sentences for the prior prison terms were stayed without specifying the
basis for the stay.
                                        8
kill) or implied (intentional commission of life-threatening act with conscious
disregard for life). [Citation.] Second degree murder is an unlawful killing
with malice, but without the elements of premeditation and deliberation
which elevate the killing to first degree murder. [Citation.] To reduce a
murder to second degree murder, premeditation and deliberation may be
negated by heat of passion arising from provocation. [Citation.] If the
provocation would not cause an average person to experience deadly passion
but it precludes the defendant from subjectively deliberating or
premeditating, the crime is second degree murder. [Citation.] If the
provocation would cause a reasonable person to react with deadly passion,
the defendant is deemed to have acted without malice so as to further reduce
the crime to voluntary manslaughter. [Citation.]” (People v. Hernandez
(2010) 183 Cal.App.4th 1327, 1332 (Hernandez).) “ ‘ “ ‘Under the doctrine of
imperfect self-defense, when the trier of fact finds that a defendant killed
another person because the defendant actually, but unreasonably, believed he
was in imminent danger of death or great bodily injury, the defendant is
deemed to have acted without malice and thus can be convicted of no crime
greater than voluntary manslaughter.’ ” ’ ” (People v. Rangel (2016) 62
Cal.4th 1192, 1226.)
      The jury in this case was instructed with the standard instructions on
the degrees of murder and the theories under which murder could be reduced
to voluntary manslaughter. Specifically, with respect to the degrees of
murder, the jury was instructed with CALCRIM No. 521, which explained
that the jury could find Muro guilty of first degree murder only if the People
met their burden to prove that Muro acted willfully, deliberately, and with
premeditation. Included in this instruction is the statement that “[a] decision
to kill made rashly, impulsively, or without careful consideration is not


                                       9
deliberate and premeditated.” With respect to voluntary manslaughter, the
jury was instructed with CALCRIM Nos. 570 and 571 that murder could be
reduced to voluntarily manslaughter in two ways: (1) if Muro acted in
imperfect self-defense; or (2) if Muro was provoked, causing him to act in the
heat of passion. As the jury was instructed, “The defendant acted in
imperfect self-defense if: [¶] 1. The defendant actually believed that he was in
imminent danger of being killed or suffering great bodily injury; [¶] AND [¶]
2. The defendant actually believed that the immediate use of deadly force was
necessary to defend against the danger; [¶] BUT [¶] 3. At least one of those
beliefs was unreasonable.” Regarding heat of passion, the jury was
instructed, “The defendant killed someone because of a sudden quarrel or in
the heat of passion if: [¶] 1. The defendant was provoked; [¶] 2. As a result of
the provocation, the defendant acted rashly and under the influence of
intense emotion that obscured his reasoning or judgment; [¶] AND [¶] 3. The
provocation would have caused a person of average disposition to act rashly
and without due deliberation, that is, from passion rather than from
judgment.”
      Although the trial court agreed to instruct the jury on the possibility of
reducing murder to voluntary manslaughter based on provocation in
CALCRIM No. 570, defense counsel did not ask the trial court to instruct
with CALCRIM No. 522 on the concept of reducing first degree murder to
second degree murder based on provocation, and the trial court did not do

so.6 CALCRIM No. 522 states, in relevant part: “Provocation may reduce a


6      The instruction on provocation for second degree murder in CALCRIM
No. 522 is a pinpoint instruction that need not be given sua sponte by the
trial court, even when supported by substantial evidence. (People v.
Rogers (2006) 39 Cal.4th 826, 878-879; People v. Rivera (2019) 7 Cal.5th 306,
328.)
                                       10
murder from first degree to second degree [and may reduce a murder to
manslaughter]. The weight and significance of the provocation, if any, are for
you to decide. [¶] If you conclude that the defendant committed murder but
was provoked, consider the provocation in deciding whether the crime was
first or second degree murder. [Also, consider the provocation in deciding
whether the defendant committed murder or manslaughter.]” (CALCRIM
No. 522.)
      During closing argument, defense counsel focused primarily on the
contention that the jury should find Muro guilty of voluntary manslaughter,
rather than murder, because he acted in imperfect self-defense. Defense
counsel acknowledged that the jury could also reach a verdict of voluntarily
manslaughter if it found that Muro was provoked and acted in the heat of
passion. However, defense counsel expressly informed the jury that he had
chosen not to advocate that approach. Defense counsel argued, “Why is this
voluntary manslaughter? . . . Because based on imperfect self-defense.
Some of you might think, ‘Well, there's some heat of passion still brewing
there.’ You think whatever you want. This is my argument. I'm making my
argument to you. This is imperfect self-defense.”
      When discussing the degrees of murder, defense counsel set forth the
reasons that the jury should find second degree murder rather than first
degree murder, but he did not argue that a verdict of second degree murder
was warranted based on the theory that Muro was provoked and thus did not
premeditate and deliberate. With respect to the concept of premeditation,
defense counsel made the following argument: “What evidence [is there] that
he decided to kill for premeditation? His only decision was to use some force
to keep this guy from coming at him anymore. ‘Leave me alone.’ It's rash,
impulsive, without careful consideration. There's certainly some time


                                      11
thinking as they're parking the car ‘I'm going to do something to this guy,’
whether it's ‘I'm going to punch him out. We're going to yell at each other
and wrestle,’ whether he's going to pull the knife, there's seconds, and
nothing else happens.”
      2.    Legal Standards for Ineffective Assistance of Counsel
      A criminal defendant is constitutionally entitled to effective assistance
of counsel. (U.S. Const., 6th Amend.; Cal. Const., art. I, § 15; Strickland v.
Washington (1984) 466 U.S. 668, 684-685 (Strickland); People v. Frye (1998)
18 Cal.4th 894, 979.) To establish ineffective assistance “the defendant must
first show counsel's performance was deficient, in that it fell below an
objective standard of reasonableness under prevailing professional norms.
Second, the defendant must show resulting prejudice, i.e., a reasonable
probability that, but for counsel's deficient performance, the outcome of the
proceeding would have been different.” (People v. Mai (2013) 57 Cal.4th 986,
1009 (Mai).) An ineffective assistance of counsel claim fails if the defendant
makes an insufficient showing on either one of these components.
(Strickland, at p. 687.)
      “It is defendant's burden to demonstrate the inadequacy of trial
counsel.” (People v. Lucas (1995) 12 Cal.4th 415, 436.) “It is particularly
difficult to prevail on an appellate claim of ineffective assistance. On direct
appeal, a conviction will be reversed for ineffective assistance only if (1) the
record affirmatively discloses counsel had no rational tactical purpose for the
challenged act or omission, (2) counsel was asked for a reason and failed to
provide one, or (3) there simply could be no satisfactory explanation. All
other claims of ineffective assistance are more appropriately resolved in a
habeas corpus proceeding.” (Mai, supra, 57 Cal.4th at p. 1009.)




                                        12
      “[A] court need not determine whether counsel's performance was
deficient before examining the prejudice suffered by the defendant as a result
of the alleged deficiencies. The object of an ineffectiveness claim is not to
grade counsel's performance. If it is easier to dispose of an ineffectiveness
claim on the ground of lack of sufficient prejudice . . . that course should be
followed.” (Strickland, supra, 466 U.S. at p. 697.)
      3.       Muro’s Arguments as to Why Defense Counsel’s Performance Was
               Deficient
      Muro devotes a significant portion of his argument to establishing that
defense counsel acted below the standard of care in not requesting that the
jury be instructed with CALCRIM No. 522. Apart from his contention that
substantial evidence would have supported an instruction with CALCRIM
No. 522, Muro makes three arguments to show that defense counsel could
have had no possible reasonable tactical purpose for failing to request the
instruction.
      First, he argues that because the jury was instructed that provocation
could reduce a murder to voluntary manslaughter, there was no rational
reason for defense counsel to fail to also request that the jury be instructed
that provocation can reduce first degree murder to second degree murder.
According to Muro, any competent defense counsel would have requested
such an instruction because a reduction to second degree murder from first
degree murder based on provocation could be found even if the jury did not
reduce murder to voluntary manslaughter based on provocation. For this
argument, Muro relies on the principle that establishing provocation to
reduce the degree of murder is less demanding than establishing provocation
to reduce murder to voluntary manslaughter. “[A] subjective test applies to
provocation as a basis to reduce malice murder from the first to the second
degree: it inquires whether the defendant in fact committed the act because

                                       13
he was provoked. The rationale is that provocation may negate the elements
of premeditation, deliberateness and willfulness that are required for that
degree of the crime. . . . But more is required to reduce malice murder to
voluntary manslaughter. For that, an objective test also applies: the
provocation must be so great that, in the words of CALCRIM No. 570, it
‘would have caused a person of average disposition to act rashly and without
due deliberation, that is, from passion rather than from judgment.’ ” (People
v. Jones (2014) 223 Cal.App.4th 995, 1000-1001, italics added & citation
omitted.)
      Second, Muro reads defense counsel’s closing argument as advocating
to the jury that it should rely on the concept of provocation to reduce first

degree murder to second degree murder.7 Muro contends that because
defense counsel argued that provocation should reduce first degree murder to
second degree murder, he was ineffective for not requesting CALCRIM
No. 522 to give the jury an instructional foundation for his argument.
      Third, as Muro points out, there was evidence that he used drugs prior
to the stabbing, but the jury was instructed that it could consider evidence of
voluntary intoxication only in a limited way, namely, “only in deciding
whether the defendant acted willfully, deliberately or with premeditation, or
with express malice aforethought.” (Emphasis omitted) According to Muro,
in light of the limited context in which the jury could consider evidence of
voluntary intoxication, any competent defense counsel would have requested
that the jury be instructed with CALCRIM No. 522. Specifically, if


7     Specifically, Muro focuses on the portion of defense counsel’s closing
argument we have quoted above, in which defense counsel argued, “What
evidence [is there] that he decided to kill for premeditation? His only
decision was to use some force to keep this guy from coming at him anymore.
‘Leave me alone.’ It's rash, impulsive, without careful consideration.”
                                       14
instructed with CALCRIM No. 522 the jury could have considered Muro’s
voluntary intoxication in determining that provocation negated
premeditation or deliberation (and thereby reduced first degree murder to
second degree murder), even though the jury was precluded from considering
voluntary intoxication when determining whether provocation reduced
murder to manslaughter.
      We need not, and do not, decide whether any of Muro’s arguments have
merit in establishing that defense counsel acted below the standard of care in
failing to request that the jury be instructed with CALCRIM No. 522. As we
will explain, Muro has not met his burden to establish that any failure by
defense counsel to request the instruction was prejudicial. (Strickland,
supra, 466 U.S. at p. 697 [“If it is easier to dispose of an ineffectiveness claim
on the ground of lack of sufficient prejudice . . . that course should be
followed.”].)
      4.        Muro Has Not Established Prejudice
      In establishing ineffective assistance of counsel, “[a] defendant must
prove prejudice that is a ‘ “demonstrable reality” not simply speculation.’ . . .
Prejudice requires “a reasonable probability that a more favorable outcome
would have resulted . . ., i.e., a probability sufficient to undermine confidence
in the outcome.’ ” (People v. Fairbank (1997) 16 Cal.4th 1223, 1241, citations
omitted.) Therefore, our inquiry is whether it is reasonably probable that the
jury would have convicted Muro of second degree murder, rather than first
degree murder, if it had been instructed with CALCRIM No. 522.
      Muro argues that if CALCRIM No. 522 had been given, there is a
reasonable probability the jury would have convicted Muro of second degree
murder because according to Muro’s testimony, “he acted while under the
stress of intense emotion (fear and paranoia) that obscured his reasoning and


                                        15
judgment. And the facts elicited at trial showed Muro used drugs on the
morning of the stabbing and in the days before and after the car incident. [¶]
. . . [H]is substance abuse helped explain why he subjectively and
unreasonably feared Durbin.” However, as we will explain, based on Muro’s
own testimony describing the stabbing and his state of mind when it
occurred, even if Muro acted out of fear and paranoia, there is no evidence
that Durbin said or did anything that could be described as provocation.
      As case law establishes, the term “provocation” in CALCRIM No. 522,
has its ordinary, nontechnical meaning. (People v. Cole (2004) 33 Cal.4th
1158, 1217-1218 [“Provocation and heat of passion as used in the instructions
here bore their common meaning, which required no further explanation in
the absence of a specific request.”].) “Provocation means ‘something that
provokes, arouses, or stimulates’; provoke means ‘to arouse to a feeling or
action[;]’ . . . ‘to incite to anger.’ (Webster's Collegiate Dict. (10th ed. 2002)
p. 938[.)]” (Hernandez, supra, 183 Cal.App.4th at p. 1334.) “ ‘The evidentiary
premise of a provocation defense is the defendant's emotional reaction to the
conduct of another, which emotion may negate a requisite state.’ ” (People v.
Nelson (2016) 1 Cal.5th 513, 541, italics added.) “[P]rovocation (the arousal
of emotions) can give rise to a rash, impulsive decision, and this in turn
shows no premeditation and deliberation.” (Hernandez, at p. 1334.)
      In explaining the manner in which provocation can reduce first degree
murder to second degree murder, our Supreme Court has emphasized that
the provocation must occur under circumstances in which it negates the
possibility that the defendant planned the killing in advance. “[W]here the
evidence of provocation would justify a jury determination that the accused
had formed the intent to kill as a direct response to the provocation and had
acted immediately, the trial court is required to give instructions on second


                                         16
degree murder under this theory. The fact that heated words were
exchanged or a physical struggle took place between the victim and the
accused before the fatality may be sufficient to raise a reasonable doubt in
the minds of the jurors regarding whether the accused planned the killing in
advance.” (People v. Wickersham (1982) 32 Cal.3d 307, 329, italics added
(Wickersham); see also People v. Fenenbock (1996) 46 Cal.App.4th 1688, 1705
[“The Wickersham court explained that the evidence of provocation must
‘justify a jury determination that the accused had formed the intent to kill as
a direct response to the provocation and had acted immediately . . . .’ ”].)
      During his testimony, Muro extensively described his state of mind
during the stabbing. However, Muro said nothing about any statement or
conduct by Durbin that might have provoked him, without premeditation and
deliberation, to rashly and impulsively decide to stab Durbin. Instead, it is
undisputed that at the time of the stabbing Durbin was not aware of Muro’s
presence, as Durbin was looking down at his cell phone, and there was no
interaction between the two men before Muro decided to stab Durbin.
Further, Muro agreed during his testimony that Durbin was not looking at
him and did not see him coming. Muro also confirmed that he did not
announce his presence to Durbin. As Muro described his decision to stab
Durbin, he was originally going to punch Durbin, but based solely on Muro’s
own internal thought process, he decided to commit a stabbing instead.
Specifically, Muro explained that it occurred to him that Durbin might have a
weapon, and he therefore wanted to arm himself. He therefore took out his
knife and used it to stab Durbin.
      Because there was absolutely no interaction between Durbin and Muro
in the moments leading up to the stabbing, and because Muro admitted that
his decision to commit a stabbing evolved solely from his own internal


                                       17
thought process, there was no evidentiary basis for the jury to find that
Durbin engaged in any provocative conduct that caused Muro to “act[]
immediately” in “direct response” to that conduct by rashly and impulsively
forming the intent to kill Durbin. (Wickersham, supra, 32 Cal.3d at p. 329.)
The evidence presented at trial simply did not permit the jury to find that
Muro was provoked, in that he had an “emotional reaction to the conduct of
another” that negated premeditation and deliberation. (Nelson, supra, 1
Cal.5th at p. 541.)
      Muro contends that, if instructed with CALCRIM No. 522, the jury
could have found that Muro was provoked because he stabbed Durbin out of
the “intense emotion” of “fear and paranoia.” Muro argues he was still fearful
of Durbin because of the violent incident between the two men that occurred
approximately a week earlier, and because that irrational fear and paranoia
was amplified by Muro’s drug use. However, the ordinary meanings of the
terms “provoke,” and “provocation” do not, in normal speech, apply to a
situation in which someone attacks an unwitting victim because he is afraid
and paranoid that the victim might come looking for him based on an
incident that happened a week earlier. When a defendant acts out of fear
and paranoia by making a preemptive strike toward someone who does not
even know the defendant is present, the defendant may reasonably be
described as acting based on the intense emotion of fear and paranoia, but
the defendant may not reasonably be described as having “acted
immediately” in “direct response” to any provocation. (Wickersham, supra, 32
Cal.3d at p. 329.)
      In sum, because there was no evidence at trial that Durbin did
anything that might have provoked Muro to act rashly, impulsively, and
without premeditation or deliberation, we conclude that even had the jury


                                      18
been instructed with CALCRIM No. 522, there is no reasonable probability
that the jury would have convicted Muro of second degree murder rather
than first degree murder.
B.    The Enhancements for Muro’s Prison Priors Must Be Stricken
      We next address Muro's contention that he is no longer eligible for the
two one-year sentencing enhancements imposed and stayed under
section 667.5, subdivision (b).
      When Muro was sentenced in June 2019, the law provided for a one-
year enhancement for each separate prior prison term served by the
defendant. (Former § 667.5, subd. (b).) The abstract of judgment states that
the trial court imposed and stayed the two one-year enhancements for Muro’s
prior prison terms.
      Effective January 1, 2020, Senate Bill No. 136 amended section 667.5,
subdivision (b). (Stats. 2019, ch. 590, § 1.) That section now limits one-year
prior prison term enhancements to cases where the prior prison term was
based on a sexually violent offense, as defined in Welfare and Institutions
Code section 6600, subdivision (b). It is undisputed that Muro's prior prison
terms were not for sexually violent offenses. Accordingly, Muro is no longer
within the class of offenders who are eligible for the additional one-year prior
prison term enhancements under section 667.5, subdivision (b). As the
People acknowledge, because Muro's judgment is not yet final, he is entitled
to the benefit of the change in the law. (People v. Jennings (2019) 42
Cal.App.5th 664, 682; see also In re Estrada (1965) 63 Cal.2d 740.)




                                       19
      Accordingly, the abstract of judgment should be amended to strike the

two one-year enhancements for the prior prison terms.8
      In many cases, when part of a sentence is stricken on review a remand
for full resentencing is appropriate so that “ ‘the trial court can exercise its
sentencing discretion in light of the changed circumstances.’ ” (People v.
Buycks (2018) 5 Cal.5th 857, 893, italics added.) In this case, however, there
are no “changed circumstances” with respect to Muro’s sentence that would
justify a remand for full resentencing. The two one-year enhancements that
we order to be stricken in this case were already stayed, and the trial court
expressed an intent to order the enhancements be “stricken/and or stayed.”
In light of the fact that Muro's sentence has not changed, we will not remand
for full resentencing.
                                 DISPOSITION
      This matter is remanded to the trial court with directions to amend the
abstract of judgment by striking the imposition and stay of the two one-year
terms for Muro’s prison priors pursuant to section 667.5, subdivision (b). The
trial court shall forward an amended abstract of judgment to the Department



8     Were we not to order that the enhancements be stricken based on the
amendment to section 667.5, subdivision (b), another ground exists on which
we could order that the enhancements be stricken. It is well-established that
when a trial court decides that it would not be in the interest of justice for the
defendant to serve the one-year enhancement required under section 667.5,
subdivision (b), the trial court should strike the enhancement rather than
impose and stay it. (People v. Langston (2004) 33 Cal.4th 1237, 1241; People
v. Bay (2019) 40 Cal.App.5th 126, 139.) Accordingly, following the trial
court’s statement that it would order the enhancements be “stricken/and or
stayed” because they were “not necessary to add to this rather long term,” the
proper course of action would have been to reflect in the abstract of judgment
that the enhancements had been stricken (by not listing them at all in the
abstract of judgment), not reflect that they had been stayed.
                                        20
of Corrections and Rehabilitation. In all other respects, the judgment is
affirmed.



                                                                     IRION, J.

WE CONCUR:




BENKE, Acting P. J.




GUERRERO, J.




                                      21